TAMILIA, J.,
dissenting:
¶ 1 I respectfully dissent. I believe the congressional legislation enacted following McCarty v. McCarty, 453 U.S. 210, 101 S.Ct. 2728, 69 L.Ed.2d 589 (1981), in the nature of the Uniformed Services Former Spouses’ Protection Act (Act), 10 U.S.C. § 1408, related to subject matter jurisdiction. Such objection to jurisdiction may be raised at any time. Application of section 1408(c)(4), dealing with means of acquiring jurisdiction, requires that the court have jurisdiction by reason of the service person’s residence (other than military service), his domicile in the territorial jurisdiction of the court or his consent to the jurisdiction of the court. The majority would find this creates personal jurisdiction by reason of the husband’s acceptance of service and appearing through counsel in preliminary motions relating to the divorce proceeding. Such appearance for purpose of divorce proceedings has long been acceptable for purposes of dissolution of the marriage. Where the party appears through counsel and participates in the action through trial to final judgment, he cannot thereafter contest the jurisdiction of the court as to the matters litigated therein. Sherrer v. Sherrer, 334 U.S. 343, *64068 S.Ct. 1087, 92 L.Ed. 1429 (1948). The participation is sufficient to confer subject matter jurisdiction over property, custody or quasi-in rem proceedings. Perrin v. Perrin, 408 F.2d 107 (3d Cir.1969). Such is not the case here.
¶ 2 I believe passage of the Act created subject matter jurisdiction in the state courts, formerly precluded by federal law, and the consent to the jurisdiction of a state court in which the serviceman is neither domiciled or a resident must be unequivocally directed to equitable distribution of the pension. Jurisdiction may not be acquired by means of acceptance of service by counsel or consent to the dissolution of the marriage.
¶ 3 Despite the written acceptance of service by counsel, however, this is insufficient to establish jurisdiction over out of state property, custody or quasi-in-rem matters. Where neither of the parties were domiciliaries of the jurisdiction during the marriage and the acquisition of the pension, unless the court had personal jurisdiction over the party whose property rights were to be effected, the court may not dispose of those rights. Despite the acceptance of service by the non-resident husband through counsel, the timely preliminary objection to disposition of the pension through equitable jurisdiction at the time of the bifurcation hearing was effective in denying the court jurisdiction over the pension rights.
¶ 4 I agree with the trial court in his grant of the preliminary objection to jurisdiction of the court over equitable distribution of the pension and would therefore affirm that Order.